Exhibit 99.1 Celanese Corporation 1601 West LBJ Freeway Dallas, Texas 75234-6034 Celanese Updates Outlook for Full Year 2011 Results; Expects Continued Earnings Growth for Full Year 2012 DALLAS, January 17, 2012 Celanese Corporation (NYSE: CE), a global technology and specialty materials company, today updated its full year 2011 outlook for adjusted earnings per share.Previously, the company expected 2011 adjusted earnings per share to be between $4.60 and $4.70. The company now projects 2011 adjusted earnings per share of approximately $4.45, which would represent record annual performance for the company. The company’s update reflects weakened fourth quarter economic conditions, particularly in Europe, resulting in lower than expected customer demand during the latter part of the fourth quarter of 2011.Lower end-market demand in Europe led to a sharp inventory destocking in its Acetyl Intermediates segment, which temporarily compressed margins in the fourth quarter of 2011.Additionally, the company estimated an impact of approximately $0.10 to adjusted earnings per share related to FIFO and other inventory items due to the destocking. The company also noted a modest impact to volumes in the company’s Advanced Engineered Materials segment. “Near-term uncertainty in Europe translated into more cautious buying behavior at the end of the quarter resulting in lower fourth quarter volumes and lower earnings than we previously expected,” said David Weidman, chairman and chief executive officer. “We are experiencing improved order patterns as the first quarter progresses and expect to deliver earnings in 2012 that are above current consensus estimates for adjusted earnings per share that average $4.70. With our leading technology, low cost positions, and strong presence in emerging economies, we remain confident we will meet our 2013 earnings growth objectives.” Celanese will host a conference call to discuss its preliminary full year 2011 outlook on Wednesday, January 18, 2012, beginning at 9:00 a.m. Eastern time.Commenting on the outlook will be Steven Sterin, senior vice president and chief financial officer and president of Celanese’s Advanced Fuel Technologies business, and Doug Madden, chief operating officer.This call will be available by webcast at www.celanese.com in the investor section or by phone at the following numbers: Dial-in Number:800.591.6942 Secondary Dial-in Number: 617.614.4909 Participant Passcode: 90755186 The webcast replay will be available on demand at www.celanese.com. As previously announced, the company will distribute its fourth quarter earnings press release before the New York Stock Exchange opens on Tuesday, January 31, and will also host a conference call on that date.The release will also be available at www.celanese.com. ### Contacts: InvestorRelations Media Relations Jon Puckett Linda Beheler Phone: +1 Phone: +1 Telefax: +1 Telefax: +1 Jon.Puckett@celanese.com Linda.Beheler@celanese.com About Celanese Celanese Corporation is a global technology leader in the production of specialty materials and chemical products which are used in most major industries and consumer applications. Our products, essential to everyday living, are manufactured in North America, Europe and Asia. Known for operational excellence, sustainability and premier safety performance, Celanese delivers value to customers around the globe with best-in-class technologies. Based in Dallas, Texas, the company employs approximately 7,250 employees worldwide and had 2010 net sales of $5.9 billion, with approximately 72% generated outside of North America. For more information about Celanese Corporation and its global product offerings, visit www.celanese.com. Forward-Looking Statements This release may contain “forward-looking statements,” which include information concerning the company's plans, objectives, goals, strategies, future revenues or performance, and other information that is not historical information. When used in this release, the words “outlook,” “forecast,” “estimates,” “expects,” “anticipates,” “projects,” “plans,” “intends,” “believes,” “may,” “can,” “could,” “might,” “will” and variations of such words or similar expressions are intended to identify forward-looking statements.
